 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    LORENZO MAYS, RICKY                              No. 2:18-cv-02081-TLN-KJN
      RICHARDSON, JENNIFER BOTHUN,
12    ARMANI LEE, LEERTESE BEIRGE, and                 [CLASS ACTION]
      CODY GARLAND, on behalf of
13    themselves and all others similarly situated,   ORDER GRANTING PLAINTIFFS’
                                                      UNOPPOSED MOTION FOR
14                       Plaintiffs,                  ATTORNEYS’ FEES AND
15           v.                                       EXPENSES

16    COUNTY OF SACRAMENTO,
17                       Defendant.
18

19          Plaintiffs Lorenzo Mays, Ricky Richardson, Jennifer Bothun, Armani Lee, Leertese

20   Beirge, and Cody Garland (collectively, “Plaintiffs”) are state prisoners, proceeding through

21   counsel. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

22   636(b)(1)(B) and Local Rule 302.

23          On December 9, 2019, the magistrate judge filed findings and recommendations herein

24   which were served on all parties and which contained notice to all parties that any objections to

25   the findings and recommendations were to be filed within ten days. (ECF No. 105.) On

26   December 19, 2019, the parties filed a joint statement of non-opposition to the findings and

27   recommendations. (ECF No. 108.)

28   ///
                                                       1
 1           Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

 2   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

 3   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 4   1983); see also 28 U.S.C. § 636(b)(1).

 5           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 6   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 7           Accordingly, IT IS HEREBY ORDERED that:

 8           1. The Findings and Recommendations filed December 9, 2019 (ECF No. 105), are

 9   adopted in full;

10           2. Defendant shall pay Plaintiffs’ counsel $2,100,000.00 for reasonable attorney’s fees,

11   expenses, and costs. Payment shall be made in two installments: (1) the first installment in the

12   amount of $1,050,000.00 by no later than January 31, 2020, and (2) the second installment in the

13   amount of $1,050,000.00 by no later than July 31, 2020; and

14           3. Defendant shall pay Plaintiffs’ counsel reasonable attorneys’ fees and expenses up to

15   $250,000.00 per year for monitoring of implementation of the Consent Decree and Remedial

16   Plan.

17           IT IS SO ORDERED.

18   Dated: January 8, 2020

19

20
21
                                     Troy L. Nunley
22                                   United States District Judge

23

24

25

26
27

28
                                                       2
